DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendment filed on 1/05/2022 has been entered. Claims 1-20 remain pending in this application. Applicant’s arguments and amendments to the claims have overcome every objection, 101, 112(a) and 112(b) rejections previously set forth in the Non-Final Office Action mailed on 11/01/2021.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
In claim 1 line 15, “and/or” is redundant as an “or” is already present in line 14. 
In claim 10 line 12, “and/or” is redundant as an “or” is already present in line 11.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent claims 1, 10 and 12, and their respective dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as 
	Independent claims 1, 10 and 12 recite the limitation “wherein the actionable guidance indication comprises one or more of an audible alert, a vibratory alert, and/or a visual alert configured to increase the user adherence to the pressure support therapy corresponding with a time (i) when the pressure support therapy is needed, (ii) when the user is likely to accept actionable guidance, and (iii) when the pressure support device is located within a given proximity to the wearable smart device”. The structure of this claim limitation is written in a manner which would suggest all (three) of the stated conditions must be met in order to provide the alert. However, in light of the specification, it appears the alert can be provided to the user during any of the three listed conditions (Paragraphs 49 and 141). Therefore, the claim limitation has been interpreted in the alternative form, rather than a combination of all three conditions simultaneously.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Redmond (WO 2017/032873 A2). 
Regarding claim 1, Redmond discloses a method for interfacing a wearable smart device (wearable or portable smart-device 201 such as a smart-watch, Paragraph 119) with a pressure support device (wireless interface between portable wearable device 201 and treatment device 242, Paragraph 129; treatment device may be a respiratory pressure therapy device, Paragraph 65)  for increasing a user adherence of to a pressure support therapy provided by the pressure support device (the device 201 may also use the wireless interface to provide an alert to the user to remind them to bring or to not forget to use their therapy treatment device, Paragraph 129 – therefore the system reminds the user to effectively use their therapy device, resulting in increased adherence), the method comprising: 
collecting, via the wearable smart device (wearable smart device 201) worn by the user, data regarding a number of user attributes (the user’s smart-device be may utilized as an apparatus for monitoring their own physiological data, Paragraph 119) of the patient along with respective time information of the user attributes (smart device may be a smart-watch, Paragraph 119; and “a tracked physiological parameter may be determined in relation to its occurrence during a detected sleep stage including any one of light sleep, deep sleep and REM sleep”, Paragraph 61 – therefore, in addition to tracking physiological parameters, the occurrence or timing of the parameters is also analyzed/collected); 
determining, via the wearable smart device,  an occurrence of a sleep-related event from based on the collected data (some or all of the extracted respiration, heart rate, movement, and coughing parameters may be used to determine the occurrence of apneas, Paragraph 191), wherein the occurrence of the sleep-related event corresponds with a need for the pressure support therapy (detection of apneas may be indicative of the user requiring CPAP treatment, Paragraph 191 – therefore pressure support therapy is needed); 
determining, via the wearable smart device in wireless communication with the pressure support device  (wireless communication may be used to connect portable device 201 to therapy device 242, Paragraph 127) a condition of the pressure support device (fault detection module 4340 is used to detect power failure, presence of components operating outside of recommended ranges of therapy treatment device, Paragraph 382);
and providing, via the wearable smart device (smart device 201), an actionable guidance indication to the patient responsive to the determined occurrence (system further includes an alarm subsystem 130 in communication with the monitoring subsystem 110, capable of alerting the user based on the information received, Paragraph 116) and the determined condition (When the system detects a fault condition such as power failure of the therapy device, an audible/visual or vibrating alarm is sent to external device, Paragraph 383). 
With respect to the limitation of “wherein the actionable guidance indication comprises one or more of an audible alert, a vibratory alert, and/or a visual alert configured to increase the user adherence to the pressure support therapy  when the user is likely to accept actionable guidance, and (iii) when the pressure support device is located within a given proximity to the wearable smart device”, this limitation has been taken to be a contingent limitation in light of the specification (Paragraphs 49 and 141). Therefore, it is noted that the above limitation has been given no patentable weight as per MPEP 2111.04 (II).
Alternatively, Redmond further discloses wherein the actionable guidance indication comprises one or more of an audible alert (audio alert in alarm subsystem 130, Figure 1), a vibratory alert (vibrating alarm, Paragraph 383), and/or a visual alert (visual display of alarm subsystem 130, Figure 1) configured to increase the user adherence to the pressure support therapy corresponding with a time (i) when the pressure support therapy is needed (detection of apneas indicative that CPAP therapy may be needed, Paragraph 191), (ii) when the user is likely to accept actionable guidance (the device may provide or trigger an alert to the user when user begins to move, such as upon waking from a sleep-related event, Paragraph 129), and (iii) when the pressure support device is located within a given proximity to the wearable smart device (the portable device 201 may include a processor capable of determining if the portable device is or is not within range of the treatment device, and generate an alert in response to the determination, Paragraph 75).  
Regarding claim 2, Redmond discloses the method of claim 1, wherein collecting data regarding the number of user attributes comprises collecting data regarding one or more of: actigraphy (activity sensor, Paragraph 60), heart rate (heart rate monitor, Paragraph 46), and/or oxygen saturation (device may include an of the user and respective Page 5 of 27Appl. No. 16/456,419Docket No. 2018P00442US01Response to Office Action of November 1, 2021Customer No. 24737time information thereof (portable device 201 may be smart-watch, Paragraph 54; and “a tracked physiological parameter may be determined in relation to its occurrence during a detected sleep stage including any one of light sleep, deep sleep and REM sleep”, Paragraph 61 – therefore, in addition to tracking physiological parameters, the occurrence or timing of the parameters is also analyzed/collected).  
Regarding claim 3, Redmond discloses the method of claim 1, wherein determining the occurrence of a sleep event comprises determining one or more of: the user is sleeping (detected sleep stage, Paragraph 52); and/or the user is experiencing a sleep disruption (some or all of the extracted respiration, heart rate, movement, and coughing parameters may be used to determine the occurrence of apneas, Paragraph 191). 
Regarding claim 4, Redmond discloses the method of claim 1, wherein determining, via the wearable smart device (portable device 201) in wireless communication with the patient support device (wireless interface between portable wearable device 201 and treatment device 242, Paragraph 129), a condition of the pressure support device comprises determining that the pressure support device is (ii) not turned on (fault detection module 4340 can determine if there is no power being supplied to treatment device, therefore not turned on, Paragraph 382).  
 Regarding claim 5, Redmond discloses the method of claim 1, wherein determining, via the wearable smart device (portable device 201) in wireless communication with the patient support device (wireless interface between portable , a condition of the pressure support device comprises determining that the pressure support device is one of: (j) not within a predetermined proximity of the patient wearable smart device (a wireless interface between the device 201 and treatment device 242 may ensure that the device 201 stays within range of the treatment device 242. In the event the treatment device 242, or the smart-cover, smart-case or housing goes out-of-range, such as a predefined range, from the device 201, the device may provide or trigger an alert to the user 202, Paragraph 129).
Regarding claim 6, Redmond discloses the method of claim 1, wherein determining, via the wearable smart device (portable device 201), the occurrence of the sleep-related event based on the collected data comprises determining a sleep onset for the user (detected sleep stage including light sleep, deep sleep, and REM sleep, Paragraph 61) and an occurrence of a sleep disruption event for the user (some or all of the extracted respiration, heart rate, movement, and coughing parameters may be used to determine the occurrence of apneas, Paragraph 191); wherein determining, via the wearable smart device in wireless communication with the patient support device (wireless interface between portable wearable device 201 and treatment device 242, Paragraph 129), the condition of the pressure support device comprises a determination that the pressure Page 6 of 27Response to Office Action of November 1, 2021Customer No. 24737support device is not in use (fault detection module 4340 can determine if there is no power being supplied to treatment device, therefore not in use, Paragraph 382),  and wherein providing, via the wearable smart device, the actionable guidance an indication to the user responsive to determining the determined occurrence and the determined condition comprises providing an audible alert and a visual alert (upon detection of either a sleep related event or a no-power detection of the pressure support device, an audible, visual, or vibratory alarm is initiated, Paragraph 383) as actionable guidance for the user to use the pressure support device (alerts serve as a reminder to not forget to use treatment device, Paragraph 129). 
Regarding claim 10, Redmond discloses an external wearable smart device configured to interface with a pressure support device (wireless interface between smart wearable device 201 and treatment device 242, Paragraph 129; treatment device may be a respiratory pressure therapy device, Paragraph 65)  for use in a system for increasing a user adherence of a patient to a pressure support therapy provided by the pressure support device (the device 201 may also use the wireless interface to provide an alert to the user to remind them to bring or to not forget to use their therapy treatment device, Paragraph 129 – therefore the system reminds the user to effectively use their therapy device, resulting in increased adherence), the external wearable smart device comprising (device 201, Paragraph 120); a number of sensors structured to sense, in response to the external wearable device being worn by the user (device may be a smart-watch, Paragraph 121; portable device includes a plurality of sensors, Paragraph 133) one or more user attributes (sensors monitoring activity level, heart rate variability, respiration rate, etc of user, Figure 3); processing unit in communication with the number of sensors (device contains a processor 314 in communication with sensors, Paragraph 134 and Figure 3); a communications unit (interface 370, Paragraph 133 and Figure 3) in communication with the processing unit (interface 370 in communication with processor 314, Figure 3), wherein the communications unit (wireless interface 370, Figure 3) is structured to wirelessly communication with the pressure support device (interface 370 in communication with treatment device 380, connection can be wireless, Paragraph 133 and Figure 3) and an output device structured to provide one or more of an a visual alert, an audible alert, and/or a vibratory alert to the patient (output interface 316 such as a display, vibrator, speaker, LED or other light, Paragraph 134 and Figure 3), wherein the processing unit (processor 314, Figure 3) is programmed to: collect data, via the sensors (processor 314 in wireless communication with sensors 341-347, processor may receive physiological signals from said sensors, Figure 3 and Paragraph 133), regarding a number of user attributes of the patient (activity level, heart rate variability, degree of movement, Figure 3 and Paragraph 133) along with respective time information thereof of the user attributes (smart device may be a smart-watch, Paragraph 134; and “a tracked physiological parameter may be determined in relation to its occurrence during a detected sleep stage including any one of light sleep, deep sleep and REM sleep”, Paragraph 61 – therefore, in addition to tracking physiological parameters, the occurrence or timing of the parameters is also analyzed/collected); determine the an occurrence of a sleep-related event from based on the collected data (some or all of the extracted respiration, heart rate, movement, and coughing parameters may be used to determine the occurrence of apneas, Paragraph 191), wherein the occurrence of the sleep-related event corresponds with a need for the pressure support device therapy (detection of apneas indicative that CPAP therapy may be needed, Paragraph 191); determine, via the communications unit (interface 370, Figure 3) in wireless communication with the pressure support device (interface 370 in communication with treatment device 380, connection can be wireless, Paragraph 133 and Figure 3) a condition of the pressure support device (fault detection module 4340 can detect if there is no power in the pressure support device, therefore not turned on, Paragraph 382); and provide, via the output device, an actionable guidance indication via the output device to the patient responsive to determining the determined occurrence and determining the determined condition (The portable device may also include an output interface 316 (e.g., a display, vibrator, speaker, LED or other light, etc, capable of providing information and instructions to the user, Paragraph 134) wherein the actionable guidance indication comprises one or more of the audible alert, the vibratory alert, and/or the visual alert (a display, vibrator, speaker, LED or other light, etc, Paragraph 135) configured to increase the user adherence to the pressure support therapy corresponding with a time (i) when the therapy is needed (detection of apneas indicative that CPAP therapy may be needed, Paragraph 191), (ii) when the user is likely to accept actionable guidance (the device may provide or trigger an alert to the user when user begins to move, such as upon waking from a sleep-related event, Paragraph 129), and (iii) when the pressure support device is located within a given proximity to the user (the portable device 201 may include a processor capable of determining if the portable device is or is not within range of the treatment device, and generate an alert in response to the determination, Paragraph 75). 
Regarding claim 11, Redmond discloses the external wearable smart device of claim 10, wherein the communications unit (interface 370, Figure 3) is structured to wirelessly communicate with the pressure support device via a BluetoothTM standardized protocol for sending and receiving data via a wireless link (wireless interface may operate via Bluetooth, Paragraph 129).  
Regarding claim 12, Redmond discloses a system for increasing a user adherence to a pressure support therapy, the system comprising: a pressure support device configured to provide the pressure support therapy (treatment device 140 may be a respiratory pressure therapy device configured to provide a respiratory treatment via a patient interface, Paragraph 65); and an external wearable smart device (wearable or portable smart-device 201 such as a smart-watch, Paragraph 119) configured to interface with the pressure support device (wireless interface between portable wearable device 201 and treatment device 242, Paragraph 129), wherein the external wearable smart device comprises: a number of sensors (portable device includes a plurality of sensors, Paragraph 133) structured to sense, in response to the external wearable device being worn by the user, one or more user attributes of the patient (sensors monitoring activity level, heart rate variability, respiration rate, etc of user, Figure 3); a processing unit in communication with the number of sensors (processor 314 in communication with sensors 341-347, Figure 3); a communications unit (interface 370, Figure 3) in communication with the processing unit (interface 370 in communication with processor 314, Figure 3) and wirelessly in communication with the pressure support device (interface 370 in communication with treatment device 380, connection can be wireless, Paragraph 133 and Figure 3); and an output device (output 316, Figure 3) structured to provide one or more of a visual alert, an audible alert, and/or a vibratory alert to the patient (output interface 316 such as a display, vibrator, speaker, LED or other light, Paragraph , wherein the processing unit is programmed to: collect data, via the sensors, regarding a number of user attributes of the patient along with respective time information thereof of the user attributes (processor 314 in wireless communication with sensors 341-347, Figure 3 and Paragraph 133; and “a tracked physiological parameter may be determined in relation to its occurrence during a detected sleep stage including any one of light sleep, deep sleep and REM sleep”, Paragraph 61 – therefore, in addition to tracking physiological parameters, the occurrence or timing of the parameters is also analyzed/collected); determine the an occurrence of a sleep-related event from based on the collected data (some or all of the extracted respiration, heart rate, movement, and coughing parameters may be used to determine the occurrence of apneas, Paragraph 191), wherein the occurrence of the sleep-related event corresponds with a need for the pressure support therapy (detection of apneas indicative that CPAP therapy may be needed, Paragraph 191); determine, via the communications unit in wireless communication with the pressure support device (interface 370 in communication with treatment device 380, connection can be wireless, Paragraph 133 and Figure 3), a condition of the pressure support device (fault detection module 4340 can detect if there is no power in the pressure support device, therefore not turned on, Paragraph 382); and provide, via the output device, an actionable guidance indication via the output device to the patient responsive to determining the determined occurrence and determining the determined condition, wherein the actionable guidance indication comprises one or more of the audible alert, the vibratory alert, and/or the visual alert (The portable device may also include an output interface 316 (e.g., a display, vibrator, , capable of providing information and instructions to the user, Paragraph 134)) configured to increase the user adherence to the pressure support therapy corresponding with a time (i) when the therapy is needed, (detection of apneas indicative that CPAP therapy may be needed, Paragraph 191),  (ii) when the user is likely to accept actionable guidance (the device may provide or trigger an alert to the user when user begins to move, such as upon waking from a sleep-related event, Paragraph 129), and (iii) when the pressure support device is located within a given proximity to the external wearable smart device (the portable device 201 may include a processor capable of determining if the portable device is or is not within range of the treatment device, and generate an alert in response to the determination, Paragraph 75). 
Regarding claim 13, Redmond discloses the external device system of claim 12, wherein the one or more user attributes comprise at least one of actigraphy (activity level sensor 341, Figure 3) or heart rate (heart rate sensor 342, Figure 3). 
Regarding claim 14, Redmond discloses the external device system of claim 12, wherein the communications unit (interface 370, Figure 3 and Paragraph 133) is structured to wirelessly communicate with the pressure support device via a BluetoothTM standardized protocol for sending and receiving data via a wireless link (wireless interface may operate via Bluetooth, Paragraph 129).
Regarding claim 15, Redmond discloses the external wearable smart device of claim 10, wherein collecting data regarding the number of user attributes comprises collecting data regarding one or more of: actigraphy (activity level sensor 341, Figure 3), heart rate (heart rate sensor 342, Figure 3), and respective time information thereof (portable device 201 may be a smart-watch, and “a tracked physiological parameter may be determined in relation to its occurrence during a detected sleep stage including any one of light sleep, deep sleep and REM sleep”, Paragraph 61 – therefore, in addition to tracking physiological parameters, the occurrence or timing of the parameters is also analyzed/collected). 
Regarding claim 16, Redmond discloses the external wearable smart device of claim 10, wherein determining the occurrence of a sleep event comprises determining one or more of: the user is sleeping (device 201 can detect sleep stages including light sleep, deep sleep, and REM sleep, Paragraph 52); and/or the user is experiencing a sleep disruption (some or all of the extracted respiration, heart rate, movement, and coughing parameters may be used to determine the occurrence of apneas, Paragraph 191).
Regarding claim 17, Redmond discloses the external wearable smart device of claim 10, wherein determining the condition of the pressure support device comprises determining that the pressure support device is (ii) not turned on (fault detection module 4340 can detect if there is no power in the pressure support device, therefore not turned on, Paragraph 382). 
Regarding claim 18, Redmond discloses the external wearable smart device of claim 10, wherein determining the condition of the pressure support device comprises determining that the pressure support device is one of: (i) not within a predetermined proximity of the external wearable smart device (the portable device 201 may include a processor capable of determining if the portable device is or is not   
Regarding claim 19, Redmond discloses the external wearable smart device of claim 10, wherein determining the occurrence of the sleep-related event based on the collected data comprises determining a sleep onset for the user (detected sleep stage including light sleep, deep sleep, and REM sleep, Paragraph 61) and an occurrence of a sleep disruption event for the user (some or all of the extracted respiration, heart rate, movement, and coughing parameters may be used to determine the occurrence of apneas, Paragraph 191); wherein determining the condition of the pressure support device comprises a determination that the pressure support device is not in use (fault detection module 4340 can determine if there is no power being supplied to treatment device, therefore not in use, Paragraph 382); and wherein providing the actionable guidance indication to the user responsive to the determined occurrence and the determined condition comprises providing an audible alert and a visual alert (upon detection of either a sleep related event or a no-power detection of the pressure support device, an audible, visual, or vibratory alarm is initiated, Paragraph 383) as actionable guidance for the user to use the pressure support device (alerts serve as a reminder to not forget to use treatment device, Paragraph 129).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Redmond (WO 2017/032873 A2) in view of Salter (US 2017/0348498 A1). 
Regarding claim 7, Redmond discloses the method of claim 1, wherein determining, via the wearable smart device (portable device 201) determining, via the wearable smart device in wireless communication with the patient support device (wireless interface between portable wearable device 201 and treatment device 242, Paragraph 129), the condition of the pressure support device comprises determining a determination that the pressure support device is not within a predetermined proximity of the wearable smart device (a wireless interface between the device 201 and treatment device 242 may ensure that the device 201 stays within range of the treatment device 242. In the event the treatment device 242, or the smart-cover, smart-case or housing goes out-of-range, such as a predefined range, from the device 201, the device may provide or trigger an alert to the user 202 (audio, visual or vibration, Paragraph 129); and wherein providing, via the wearable smart device, the actionable guidance an indication to the patient user comprises displaying, via the wearable smart device, a visual reminder the device may provide or trigger an alert to the user 202 (audio, visual or vibration, Paragraph 129) as actionable guidance for the user to the patient to obtain the pressure support device (device 201 may alert user to bring, or not forget, pressure support treatment device, Paragraph 129).
Although Redmond teaches the portable wearable device providing a visual or audio reminder to the user to obtain the treatment device in response to the device being out-of-range of the treatment device (Paragraph 129), Redmond is silent on providing, via the wearable smart device, actionable guidance for the user to obtain the pressure support device within a predetermined period of time prior to the predetermined bed time. 
However, Salter teaches a CPAP compliance notification apparatus and method (abstract), that comprises an external compliance notification apparatus (50, Figure 1) that alerts the user via an auditory alarm when the patient has entered his or her bed, preparing for sleep (i.e. bedtime is approaching), but has not put on his or her CPAP buzzer which alerts the patient in the situation when the mask has not been initially lodged on his/her nose or mouth at the inception of sleep within the pre-assigned time limit, Paragraph 0021). 
Therefore, it would  have been obvious to one of ordinary skill in the art before the time of invention to modify the device of Redmond to include setting a predetermined timer/countdown in anticipation of a patient’s bedtime, and provide an auditory alarm to the patient as a remind to use CPAP machine, as taught by Salter, in order to increase patient compliance with their pressure support therapy. 
Regarding claim 9, Redmond discloses the method of claim 1, wherein determining, via the wearable smart device (portable device 201), that (ii) the user is trailing toward sleep (device 201 can detect sleep stages including light sleep, deep sleep, and REM sleep, Paragraph 52); wherein determining, via the wearable smart device in wireless communication with the patient support device (wireless interface between portable wearable device 201 and treatment device 242, Paragraph 129), the condition of the pressure support device comprises determining a determination that the pressure support device is not in use (fault detection module 4340 can determine if there is no power being supplied to treatment device, therefore not in use, Paragraph 382); and wherein providing, via the wearable smart device, the actionable guidance an indication to the  user comprises providing the one or more of an: the audible alert, a the vibratory alert, and/or the visual alert to the user (alarm subsystem containing visual display and audio alert, Figure 1). 
Redmond is again silent on determining the occurrence of the sleep-related event from based on the collected data comprises a determination that (i) a predetermined bed time for the user will be occurring occur within a first predetermined period of time.
However, Salter teaches a CPAP compliance notification apparatus and method (abstract), that comprises an external compliance notification apparatus (50, Figure 1) that alerts the user via an auditory alarm when the patient has entered his or her bed, preparing for sleep (i.e. bedtime is approaching), but has not put on his or her CPAP patient interface within a predetermined amount of time (It is embodied that a mat weight pressure sensor senses the presence of the patient recumbent or sitting in bed and starts the timer counting down to a pre-assigned delay-time off time and sounds the auditory buzzer which alerts the patient in the situation when the mask has not been initially lodged on his/her nose or mouth at the inception of sleep within the pre-assigned time limit, Paragraph 0021). 
Therefore, it would  have been obvious to one of ordinary skill in the art before the time of invention to modify the device of Redmond to include setting a predetermined timer/countdown in anticipation of a patient’s bedtime, and provide an auditory alarm to the patient as a remind to use CPAP machine, as taught by Salter, in order to increase patient compliance with their pressure support therapy. 

 external wearable smart device of claim 10, , further comprising one selected from the group consisting of: (c) the user is trailing toward sleep (detected sleep stage including light sleep, deep sleep, and REM sleep, Paragraph 61); wherein determining the condition of the pressure support device comprises a determination that the pressure support device is not in use (fault detection module 4340 can determine if there is no power being supplied to treatment device, therefore not being used, Paragraph 382); and wherein providing, via the output device (output 316, Figure 3), the actionable guidance indication to the user comprises providing the one or more of: the audible alert, the vibratory alert, and/or the visual alert (The portable device may also include an output interface 316 (e.g., a display, vibrator, speaker, LED or other light, etc, capable of providing information and instructions to the user, Paragraph 134).
Redmond is again silent wherein determining the occurrence of the sleep-related event based on the collected data comprises a determination that (i) a predetermined bed time for the user will occur within a first predetermined period of time.
However, Salter teaches a CPAP compliance notification apparatus and method (abstract), that comprises an external compliance notification apparatus (50, Figure 1) that alerts the user via an auditory alarm when the patient has entered his or her bed, preparing for sleep, but has not put on his or her CPAP patient interface within a predetermined amount of time (It is embodied that a mat weight pressure sensor senses the presence of the patient recumbent or sitting in bed and starts the timer counting down to a pre-assigned delay-time off time and sounds the auditory buzzer which alerts 
Therefore, it would  have been obvious to one of ordinary skill in the art before the time of invention to modify the device of Redmond to include setting a predetermined timer/countdown in anticipation of a patient’s bedtime, and provide an auditory alarm to the patient as a remind to use CPAP machine, as taught by Salter, in order to increase patient compliance with their pressure support therapy. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Redmond (WO 2017/032873 A2) in view of Salter (US 2017/0348498 A1) and further in view of Paul et al. (US 2015/0133809). 
Regarding claim 8, Redmond discloses the method of claim 1, wherein determining, via the wearable smart device (portable device 201), wherein determining, via the wearable smart device in wireless communication with the patient support device (wireless interface between portable wearable device 201 and treatment device 242, Paragraph 129), the condition of the pressure support device comprises determining a determination that (i) the pressure support device is within a predetermined proximity of the wearable smart device (the portable device 201 may include a processor capable of determining if the portable device is or is not within range of the treatment device, and generate an alert in response to the determination, Paragraph 75) and wherein providing, via the wearable smart device, the actionable guidance an indication to the patient user comprises displaying, via the wearable smart device, a visual reminder (see visual display on alarm subsystem 130, Figure 1; and the device 201 may also use the wireless interface to 
Redmond is silent on determining, via the wearable smart device the occurrence of a-the sleep-related event from based on the collected data comprises determining a determination that a predetermined bed time for the patient user will be occurring occur within a first predetermined period of time; and (ii) that the patient user has not used the pressurePage 7 of 27Response to Office Action of November 1, 2021Customer No. 24737 support device within another a second predetermined period of time; and providing actionable guidance for the user to the patient that to use the pressure support device should be used regularly within the second predetermined period of time.  It should be noted that this limitation appears to be a non-functional limitation, therefore does not carry patentable weight. 
However, Salter teaches a CPAP compliance notification apparatus and method (abstract), that comprises an external compliance notification apparatus (50, Figure 1) that alerts the user via an auditory alarm when the patient has entered his or her bed, preparing for sleep (i.e. bedtime is nearing), but has not put on his or her CPAP patient interface within a predetermined amount of time (It is embodied that a mat weight pressure sensor senses the presence of the patient recumbent or sitting in bed and starts the timer counting down to a pre-assigned delay-time off time and sounds the auditory buzzer which alerts the patient in the situation when the mask has not been initially lodged on his/her nose or mouth at the inception of sleep within the pre-assigned time limit, Paragraph 0021). 

In regards to providing an indication to the patient regarding that their CPAP device should be used regularly, Paul teaches a method of collecting patient CPAP usage data (Paragraph 53, lines 4-5) and displaying dynamic visual messages on a portable electronic device such as, “It seems your usage is low. This may be due to…” when CPAP usage is deemed to be low (Paragraph 56, lines 8-10). Furthermore, the visual message provides a link that directs the user to educational resources such as videos and/or online discussion forums on how to address the CPAP usage issue (Paragraph 56 lines 8-10) and how to effectively manage their condition and treatment by providing customized/personalized education and feedback (Paragraph 70, lines 2-5). 
Therefore, it would be obvious to one skilled in the art at the time of invention to modify the device of Redmond to also include displaying visual messages on the portable device to the user when CPAP usage is low, as taught by Paul, to encourage better therapy compliance by the user (Paul - Paragraph 0068, lines 1-2). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is (571)- 272-7427.  The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/SARAH B LEDERER/Examiner, Art Unit 3785                                                                                                                                                                                                        

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785